WITEL CORP. (A DEVELOPMENT STAGE COMPANY) Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of WiTel Corp. (the "Company") on Form 10-QSB/A for the quarter ended September 30, 2007 as filed with the Securities and Exchange Commission on or about the date hereof ("Report"), the undersigned, in the capacities and on the dates indicated below, hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley
